DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Claims 1-20 are pending.
	Claims 1, 9 and 17 have been amended.

Response to Arguments
3.	Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant argues “Claim 1 is allowable because the cited references, in any combination, fail to disclose, teach, or suggest at least the claim 1 recitation of "while the generator module is generating the content for the individual article using the content structure, receiving at the research module from the generator module, interim content to be added to the individual article while generating the individual article." In its rejection of claim 1, the Office Action alleges that Harris discloses the above-noted recitation. This is respectfully traversed. The above-noted recitation recites at least two concurrent processes (i.e. happening at the same time) and potentially two different sources of information to generate the individual article.  First, the two concurrent processes (i.e. happening at the same time) are 1) generating the content for the individual article using the content structure, and 2) receiving interim content to be added to the individual article. Additionally, the content of the individual article is being generated using the information, as clarified by way of amendment, interim content that is not the received information. Thus, claim 1 recites at least two concurrently running processes and two different sources of information used to generate the individual article.  Examiner respectfully disagrees. Harris teaches a system that generate a story about a particular topic. The above described two steps are some of the steps for the generating the claimed “individual article” using search module for obtaining “interim” and using the “content structure” which is the elements of the “individual article. Harris paragraph [0030] teaches using search engine to search  machining stories for the determined topic in order to obtain additional stories for the topic. Even though Harris teaches displaying structured news stories for the determined topic as discloses in paragraph [0050] but , Harris is silent about the using particular structure for the search. The claimed “content structure” is elements of the article determined from the “theme” of the “information” as presented in the claims. Myslinski teaches detecting keywords (i.e. the claimed “information”) associated with  a particular topic, and selected particular template (i.e., the claimed “content structure”) for that  topic in order to generate content for that topic (col. 13 lines 35-55 and col. 14 lines 1-5). 
The amendment does not change the previous scope. The added limitation “using information received”  referring to that the  “individual article” is generated using the received “information” which is already used to determine the “theme” and “content structure” of the individual article. As explained above, Harris teaches generating particular news topic story by searching similar stories. Myslinski teaches detecting keywords to determine particular topic and selecting associated template for the topic. Therefore, Harris, and Myslinski  teaches the above limitation. 
 Applicant further argues that  Rush fails to teach “updating the content data structure to generate a modified content structure.”  Examiner respectfully disagrees because Rush paragraph [0056][0052] teaches news profile data structure which is updatable by adding or updating its content. As explained above, Myslinski  teaches the claimed “content data structure” but does not teach the template is modifiable. Rush teaches updateable news profile data structure as explained above.  The above claimed updating the content data structure interpreted as modifiable content structure. The cited paragraph of Rush teach updating subsection of news profile data structure that is related to the news topic. 
Examiner’s Note: Examiner suggest claim amendment for “content data structure” generating step in view paragraphs [0058][0059] to overcome the current rejection. The paragraphs discloses  the content data structure includes plurality of nodes representing relevant information to the interim content. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	 Claims 1,2, 4-10,12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Harris et al. (US 2009/0063412 hereinafter referred to as Harris), in view of Rush (US 2015/0286726 hereinafter referred to as Rush), and  further in view of Myslinski (US 9,189514 hereinafter referred to as Myslinski).

Regarding claim 1,
Harris teaches:
“A computer-implemented method for generating an individual article the method comprising:” (Fig. 2, displaying generated organized story about particular topic with plurality of subtopics associated with the particular topic).
 “initiating a generator module and a research module” (Harris [0053], teaches a system for organizing and displaying stories by theme. The system includes database, search string creator module, display module search engine module etc. for generating the news).
“commencing, at the generator module, content generation to generate content using the information received for the individual article using the content structure; while the generator module is generating the content for the individual article using the content structure, receiving at the research module from the generator module, interim content to be added to the individual article while generating the individual article” (Harris [0030] [0053], teaches searching database for determined topic names (interim content). The search engine module of the system for searching the database to obtain matching stories for the topic names).
“receiving an initial content data structure; commencing, at the research module, content data structure generation using the initial content data structure by determining the content data structure from the interim content received from the generator module;” (Harris [0031] [0033] [0053], teaches a search string for each topic names of the theme that represents the topic name and subject within the theme. The database will be searched based on the search string for obtaining matching stories. The search engine is capable of searching the databases based on the search strings. For example, the search string for “Pope Benedict vs Islam” for generating news about “Conflicts” comprises search string for searching associated information from the database as disclosed in table  paragraph [0032]. Thus, there are search strings for the determined theme in order to retrieve the matching stories from the database). 
“receiving, at the generator module, the content data structure from the research module; continuing content generation for the individual article at the content generator using the content generated by the generator module and interim content generated by the research module; and (Harris [0018] [0033], the search result with matching stories obtained from the database based on search using the search strings. The results represent the determined theme of the news and the corresponding topics for the theme. The searches for matching stories can be performed at periodic interval).
Harris does not teach:
“receiving information; based on the information, determining a theme for the information, wherein the theme defines a content structure as to how the individual article is to be constructed, wherein the content structure defines elements of the individual article to be generated”
“updating the content data structure to generate a modified content structure.”
Myslinski teaches:
“receiving information; based on the information, determining a theme for the information, wherein the theme defines a content structure as to how the individual article is to be constructed, wherein the content structure defines elements of the individual article to be generated” (Myslinski col. 13 lines 35-55, col. 14 lines 1-5, selecting  particular template based on detected keywords related to particular topic related  to the user for automatic content generation in which summarized contents to be included about the specific topic. The particular template relevant sections associated for the article to be generated).
Both Harris and Myslinski teach news generating system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include to include a predefined particular template associated with particular topic for content generation as disclosed by Myslinski, such particular template useful for effective automatic content generation by replacing the pre-drafted text placeholder by retrieved contents from sources (Myslinski col, 12 lines 36-42).
Harris and Myslinski do not teach:
“and updating the content data structure to generate a modified content structure.”
Rush teaches:
“and updating the content data structure to generate a modified content structure.”(Rush [0056] [0052], teaches updating news profile data structure by adding or updating a topic subsection related to the news topic. The news profile data structure represents news profile with plurality related news to the entity).
Harris, Myslinski and Rush teach news generating system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris and Myslinski to include a feature that updates news profile data structure as disclosed by Rush, such feature allows the news generating system to update previously generated news with one or more news from other sources (Rush [0056]).

Regarding claim 9,
Harris teaches:
“A computer-readable storage medium having computer-executable instructions stored there upon that, when executed by a computer, cause the computer to:” (Harris [0054] and Claim 18, computer software).
 “initiate a generator module and a research module” (Harris [0053], teaches a system for organizing and displaying stories by theme. The system includes database, search string creator module, display module search engine module etc. for generating the news).
“commence, at the generator module, content generation to generate content using the information received for the article using the content structure; during content generation by the generator module while the generator muddle is generating the content for the individual article using the content structure, receiving at the research module from the generator module, interim content to be added to the article while generating the individual article” (Harris [0030] [0053], teaches searching database for determined topic names (interim content). The search engine module of the system searching the database for obtaining matching stories for the topic names).
“instantiate an initial content data structure; commence, at the research module, content data structure generation using the initial content data structure by determining the content data structure from the interim content received form the generator module” (Harris [0031][0033] [0053],  teaches a search string for each topic name of theme that represents the topic name and subject within the theme. The database will be searched based on the search string for obtaining matching stories. The search engine is capable of searching the databases based on the search strings. For example, the search string “Pope Benedict vs Islam” for generating news about “Conflicts” comprises search string for searching associated information from the database as disclosed in table of  paragraph [0032]. Thus, there are search strings for the determined theme in order to retrieve the matching stories from the database). 
“ receive, at the generator module, the content data structure from the research module; continue content generation for the individual article at the content generator using the content generated by the generator module and interim content generated by the research module;” (Harris [0018][0033], the search result with matching stories  obtained from the database based on search using the search strings. The results represent the determined theme of the news the corresponding topics for the theme. The searches for matching stories can be performed at periodic interval).
Harris does not teach:
“receive information; based on the information, determine a theme for the information, wherein the theme defines a content structure as to how an individual article is to be constructed, wherein the content structure defines elements of the individual article to be generated”
“and update the content data structure to generate a modified content structure.”
Myslinski teaches:
“receive information; based on the information, determine a theme for the information, wherein the theme defines a content structure as to how an individual article is to be constructed, wherein the content structure defines elements of the individual article to be generated” (Myslinski col. 13 lines 35-55, col. 14 lines 1-5, selecting  particular template based on detected keywords related to particular topic related  to the user for automatic content generation in which summarized contents to be included about the specific topic. The particular template relevant sections associated for the article to be generated).
Both Harris and Myslinski teach news generating system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include to include a predefined particular template associated with particular topic for content generation as disclosed by Myslinski, such particular template useful for effective automatic content generation by replacing the pre-drafted text placeholder by retrieved contents from sources (Myslinski col, 12 lines 36-42).
Harris and Myslinski do not teach:
“and update the content data structure to generate a modified content structure.”
Rush teaches:
“and update the content data structure to generate a modified content structure.”(Rush [0056] [0052], teaches updating news profile data structure by adding or updating a topic subsection related to the news topic. The news profile data structure represents news profile with plurality related news to the entity).
Harris, Myslinski and Rush teach news generating system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include a feature that updates news profile data structure as disclosed by Rush, such feature allows the news generating system to update previously generated news with one or more news from other sources (Rush [0056]).

Regarding claim 17,
Harris teaches:
“A system comprising: a processor; and a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to: (Harris [054] and Fig. 11, a computer system for or displaying story by theme. The system includes a computer software).
 “initiate a generator module and a research module” (Harris [0053], teaches a system for organizing and displaying stories by theme. The system includes database, search string creator module, display module search engine module etc. for generating the news).
“commence, at the generator module, content generation to generate content using the information received for the article using the content structure; while the generator muddle is generating the content for the individual article using the content structure, receiving at the research module from the generator module, interim content to be added to the individual article” (Harris [0030] [0053], teaches searching database for determined topic names (interim content). The search engine module of the system searching the database for obtaining matching stories for the topic names).
“instantiate an initial content data structure; commence, at the research module, content data structure generation using the initial content data structure by determining the content data structure from the interim content received form the generator module” (Harris [0031][0033] [0053],  teaches a search string for each topic name of theme that represents the topic name and subject within the theme. The database will be searched based on the search string for obtaining matching stories. The search engine is capable of searching the databases based on the search strings. For example, the search string “Pope Benedict vs Islam” for generating news about “Conflicts” comprises search string for searching associated information from the database as disclosed in table of  paragraph [0032]. Thus, there are search strings for the determined theme in order to retrieve the matching stories from the database). 
“ receive, at the generator module, the content data structure from the research module; continue content generation for the article at the content generator using the content generated by the generator module and interim content generated by the research module;” (Harris [0018][0033], the search result with matching stories  obtained from the database based on search using the search strings. The results represent the determined theme of the news the corresponding topics for the theme. The searches for matching stories can be performed at periodic interval).
Harris does not teach:
“receive information; based on the information, determine a theme for the information, wherein the theme defines a content structure as to how an individual article is to be constructed, wherein the content structure defines elements of the individual article to be generated”
“and update the content data structure to generate a modified content structure.”
Myslinski teaches:
“receive information; based on the information, determine a theme for the information, wherein the theme defines a content structure as to how an individual article is to be constructed, wherein the content structure defines elements of the individual article to be generated” (Myslinski col. 13 lines 35-55, col. 14 lines 1-5, selecting  particular template based on detected keywords related to particular topic related  to the user for automatic content generation in which summarized contents to be included about the specific topic. The particular template relevant sections associated for the article to be generated).
Both Harris and Myslinski teach news generating system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include to include a predefined particular template associated with particular topic for content generation as disclosed by Myslinski, such particular template useful for effective automatic content generation by replacing the pre-drafted text placeholder by retrieved contents from sources (Myslinski col, 12 lines 36-42).
Harris and Myslinski do not teach:
“and update the content data structure to generate a modified content structure.”
Rush teaches:
“and update the content data structure to generate a modified content structure.”(Rush [0056] [0052], teaches updating news profile data structure by adding or updating a topic subsection related to the news topic. The news profile data structure represents news profile with plurality related news to the entity).
 Harris, Myslinski and Rush teach news generating system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris and Myslinski to include a feature that updates news profile data structure as disclosed by Rush, such feature allows the news generating system to update previously generated news with one or more news from other sources (Rush [0056]).

Regarding claims 2, 10, and 18 the combination of Harris Myslinski and Rush teaches all the limitations of claims 1, 9 and 17.
Harris teaches:
“wherein content data structure generation comprises instantiating a plurality of nodes and a plurality of connections between one or more of the plurality of nodes” ([Harris [0018] [0029], Teaches plurality of related topic names associated with the selected theme. The topic names are related each other because of the selected theme type. In Harris, for selected “Conflict”, plurality of known conflicts presented as an example. Therefore, inherently, there is a connection between each topics because they are associated with the “conflict”).

Regarding claims 4, 12, 18, the combination of Harris Myslinski and Rush teaches all the limitations of claims 2, 10 and 18. 
Harris teaches:
 	 “further comprising receiving a node limitation to limit a number of nodes to be instantiated (Harris [0034], Choosing plurality of topic names for selected theme).

Regarding claims 5, 13, the combination of Harris Myslinski and Rush teaches all the limitations of claims 1, and 9.
Harris teaches:
“further comprising including the content data structure into the content generation by the generator module” (Harris [0053], The system that organize the stories by theme creates the topic names, search strings to be used for the news generation. Thus, the structure to be used for the news generation is in the system). 

Regarding claim 6, the combination of Harris Myslinski and Rush teaches all the limitations of claim 1. 
Rush teaches:
“further comprising commencing, at the research module, a second level content data structure generation using the updated content data structure and the interim content.”(Rush [0056] [0052], teaches updating news profile data structure by adding or updating a topic subsection related to the news topic. The news profile data structure represents the news profile with plurality related news to the entity. Therefore, the news profile data structure new updated profile when topic subsection is added to it).
Because Harris, Myslinski and Rush teach news generating system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris and Myslinski to include a feature that updates news profile data structure as disclosed by Rush, such feature allows the news generating system to update previously generated news with one or more news from other sources (Rush [0056]).

Regarding claims 7 and 15, the combination of Harris Myslinski and Rush teaches all the limitations of claims 1 and 9. 
Harris teaches:
“further comprising checking information in article for accuracy” (Harris [0050] [0041], examining title, sources, number of sources for matching stories associated with the selected theme topic. Relevancy ranking techniques also applicable to search the matching stories for the selected theme topic).

Regarding claims 8 and 16, the combination of Harris Myslinski and Rush teaches all the limitations of claims 1 and 9.
Harris teaches:
“wherein determining content data structure comprises accessing a data resource data store” (Harris [0018] [0053], Accessing the database of the system for obting the matching topic names of the selected theme type. The database stores the matching stories for generating an article for the selected topics based on the theme). 

Regarding claims 14, and 20, the combination of Harris Myslinski and Rush teaches all the limitations of claims 1 and 9.
Rush teaches:
“further comprising computer-executable instructions that, when executed by the computer, cause the computer to modify the content structure to generate a modified content structure” (Rush [0056] [0052], teaches updating news profile data structure by adding or updating a topic subsection related to the news topic. The news profile data structure represents the news profile with plurality related news to the entity. Therefore, the news profile data structure new updated profile when topic subsection is added to it).
Because Harris, Myslinski and Rush teach news generating system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris and Myslinski to include a feature that updates news profile data structure as disclosed by Rush, such feature allows the news generating system to update previously generated news with one or more news from other sources (Rush [0056]).

6.	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2009/0063412 hereinafter referred to as Harris), in view of Myslinski (US 9,189514 hereinafter referred to as Myslinski), in view of Rush (US 2015/0286726 hereinafter referred to as Rush), further in view of Even-Zohar et al. (US 2016/0103916 hereinafter referred to as Even-Zohar).

	Regarding claims 3 and 11, the combination of Harris Myslinski and Rush teaches all the limitations of claims 1 and 9.
Harris, Myslinski and Rush do not teach:
   “further comprising receiving a connection limitation to limit a number of connections to be instantiated”
Even-Zohar teaches:
“further comprising receiving a connection limitation to limit a number of connections to be instantiated” (Even-Zohar [0051] [0052], teaches determining the numbers an edge between nodes based on threshold value. A node cane multiple connection edges with other nodes based on the threshold value weight).
Because Harris, Myslinski Rush an Even-Zohar teach news generating system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris and Rush to include a feature for determining the number of edges that connect news item representing node as disclosed by Even-Zohar in order to retain the news with the high resemblance between them ([0052]).

Regarding claim 19, the combination of Harris Myslinski and Rush teaches all the limitations of claim 18

Harris teaches:
“further comprising computer-executable instructions that, when executed by the processor, ………… and a node limitation to limit a number of nodes to be instantiated” (Harris [0034], Choosing plurality of topic names for selected theme).
Harris, Myslinski and Rush do not teach:
“receive a connection limitation to limit a number of connections to be instantiated”
Even-Zohar teaches:
“receive a connection limitation to limit a number of connections to be instantiated” (Even-Zohar [0051] [0052], teaches determining the numbers an edge between nodes based on threshold value. A node cane multiple connection edges with other nodes based on the threshold value weight).
Because Harris, Myslinski, Rush Even-Zohar teach news generating system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Harris and Rush to include a feature for determining the number of edges that connect news item representing node as disclosed by Even-Zohar in order to retain the news with the high resemblance between them ([0052]).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456